DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 11/10/2020 with traverse of Group I, species I-1 & II-1, claims 1-2, 4 & 8-9 for further examination. Claims 3, 5-7 & 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020. Applicant's election with traverse of Group I, species I-1 & II-1, claims 1-2, 4 & 8-9.
The traversal is on the grounds that, based at least upon the close classification set forth and admitted by the Office, there can be no "undue searching burden" on the Office and such Species Elections should not have been imposed.  This is not found persuasive because the grounds for a search burden are as set forth in the previous requirement for restriction as filed; and regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
disclosing an apparatus, a system and a vehicle may be found in CPC subclass B29C, subgroup 35/0266, CPC subclass B29C, subgroup 65/30 & CPC subclass B29L, subgroup 2031/30, it is recognized that an apparatus (CPC subclass B29C, subgroup 35/0266), a system (CPC subclass B29C, subgroup 65/30) and a vehicle (CPC subclass B29L, subgroup 2031/30) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Further, the restriction requirement was based Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability because the combination has additional features which may be the be the inventive concept and the subcombination has utility by itself as an apparatus and in two other combinations as recited in claims 10-15 & 16-18, respectively.
Inventions III and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 
Inventions III and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability because the combination has additional features which may be the be the inventive concept and the subcombination has utility by itself as a system for reworking a component in situ.
Also, even though a few U.S. Patents disclosing an apparatus would contain the common features of claim 1, the two species are characterized as separate and distinct subjects for inventive efforts.  Thus, it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention.  The findings of different manner and field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the three apparatuses and various species on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/18/2019 & 04/01/2020 are being considered by the examiner.

Drawings
5.	The drawings are objected to because of the following informalities: 
Fig. 4 text within boxes in blacked out and not the same as in the parent application US 15/232,200.

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 1, the recitation “composite material… structure”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kondo since Kondo meets all the structural elements of the claim and is capable of being used with any composite material and structure, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

	

a heater mat 71 positioned proximate to a composite repair material 2’ ([0003]-[0004]; [0048]-[0049]; fig 11-12; clm 11-15); 
a thermoelectric Peltier element 72 positioned proximate to a composite structure 2, the composite structure 2 positioned adjacent to the composite repair material 2’ ([0003]-[0004]; [0048]-[0049]; fig 11-12; clm 11-15); 
a controller in communication with (implicit of the repair part of the composite material being heated and heat being radiated using a Peltier element having good controllability, see [0020]-[0021]) the thermoelectric Peltier element 72 ([0003]-[0004]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15); 
wherein the heater mat 71 is configured to apply heat to the composite repair material 2’ ([0003]-[0004]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15); and 
wherein the apparatus 70 is configured to maintain a temperature difference between a composite repair material 2’ temperature and a composite structure 2 temperature, the temperature difference between the composite repair material 2’ temperature and the composite structure 2 temperature has a range ([0003]-[0005]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15), however Kondo does not disclose from about 20°F to about 150°F. 
Although Kondo does not explicitly disclose the claimed range, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kondo to have the range recited in the claim and it is not expected to alter the operation of the device in a patentably distinct way since 
fixed temperature range ([0004]). Thus, the temperature range in the present application is a result-effective variable which can be optimized to prevent unevenness in the strength of the repair material ([0005]). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.   Discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Regarding claim 2, the recitation “structure”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kondo since Kondo meets all the structural elements of the claim and is capable of being used with any structure, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 2, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the composite structure 2 can comprise a metallic material ([0048]-[0049]; fig 11). 
As regards to claim 4, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the thermoelectric Peltier element 72 is a Peltier device ([0048]-[0049]; fig 11). 
As regards to claim 8, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the thermoelectric Peltier element 72 is configured to intimately contact the composite structure 2, the composite structure 2 comprising a non-planar composite structure surface at damaged portion A ([0003]; [0048]-[0049]; fig 11-12). 
As regards to claim 9, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the controller with (implicit of the repair part of the composite material being heated and heat being radiated using a Peltier element having good controllability, see [0020]-[0021]) is configured to control a current directed from an electric source with (implicit of heat being radiated using a Peltier element, see [0020]-[0021]) to the thermoelectric Peltier element 72 ([0003]-[0004]; [0020]-[0021]; [0048]-[0049]; fig 11). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717